Title: Notes on Washington’s Second Inauguration and Republicanism, 28 February 1793
From: Jefferson, Thomas
To: 


Feb. 28. Knox, E.R. and myself met at Knox’s where Hamilton was also to have met, to consider the time manner and place of the President’s swearing in. Hamilton had been there before and had left his opinion with Knox. To wit, that the Presid. should ask a judge to attend him in his own house to administer the oath in the presence of the heads of departments, which oath should be deposited in the Secy. of state’s office. I concurred in this opinion. E.R. was for the President’s going to the Senate chamber to take the oath, attended by the Marshal of the U.S. who should then make proclamation &c. Knox was for this and for adding the house of Repr. to the presence, as they would not yet be departed. Our individual opinions were written to be communicated to the Presidt. out of which he might form one. <He adopted E.R. [. . . .]> In the course of our conversation Knox stickling for parade, got into great warmth and swore that our government must either be entirely new modelled or it would be knocked to peices in  less than 10. years, and that as it is at present he would not give a copper for it, that it is the President’s character, and not the written constitution which keeps it together.

Same day. Conversation with Lear. He expressed the strongest confidence that republicanism was the universal creed of America, except of a very few, that republican administration must of necessity immediately overbear the contrary faction, said that he had seen with extreme regret that a number of gentlemen had for a long time been endeavoring to instil into the President that the noise against the administration of the government was that of a little faction, which would soon be silent and which was detested by the people, who were contented and prosperous: that this very party however began to see their error and that the sense of America was bursting forth to their conviction.
